2020 IL App (1st) 191013


                                                                             FIRST DISTRICT
                                                                             FOURTH DIVISION
                                                                             September 17, 2020

No. 1-19-1013


                                                                 )   Appeal from the
U.S. BANK NATIONAL ASSOCIATION, as Trustee for                   )   Circuit Court of
the C-Bass Mortgage Loan Asset-Backed Certificates,              )   Cook County
Series 2006-CB2,                                                 )
                                                                 )
                Plaintiff-Appellee,                              )
                                                                 )
v.                                                               )
                                                                 )
HASAN SHARIF, a/k/a Hasan M. Sharif, a/k/a Hasan M.              )   No. 10 CH 1743
Srarif; CHARLESZETTA SHARIF; UNKNOWN                             )
OWNERS-TENANTS; and NONRECORD CLAIMANTS,                         )
                                                                 )
                Defendants                                       )
                                                                 )
(Hasan Sharif, Defendant-Appellant).                             )   Honorable
                                                                 )   Gerald V. Cleary,
                                                                 )   Judge Presiding.
                                                                 )

       JUSTICE REYES delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Burke concurred in the judgment and opinion.


                                            OPINION

¶1     In this mortgage foreclosure action, defendant Hasan Sharif (defendant) appeals the

circuit court of Cook County’s entry of an order approving the sale of the property in question in

favor of plaintiff, U.S. Bank National Association, as trustee for the C-Bass Mortgage Loan

Asset-Backed Certificates, Series 2006-CB2 (plaintiff). Defendant’s contention on appeal is that

the circuit court abused its discretion when it confirmed the sale because the public notice of sale
1-19-1013


did not comply with section 15-1507(c)(1)(D) of the Illinois Mortgage Foreclosure Law

(Foreclosure Law) (735 ILCS 5/15-1507(c)(1)(D) (West 2018)). For the reasons which follow,

we affirm.

¶2                                     I. BACKGROUND

¶3     On January 14, 2010, plaintiff filed a complaint to foreclose the mortgage against

defendant on a single-family residence located at 9004 S. Oglesby Avenue in Chicago (the

property). The complaint alleged that defendant was in default for failure to pay his mortgage

payment as of May 1, 2009. Plaintiff sought $155,185.65, the remainder due on the note plus

interest, as well as attorney costs and fees. The complaint was later amended in 2012 to add

Charleszetta Sharif as a defendant and then amended once more in 2015 to include additional

allegations.

¶4     After a lengthy litigation, involving a motion to dismiss as well as several months of loss

mitigation efforts, defendant answered the complaint. Plaintiff then moved for summary

judgment. On December 14, 2017, the circuit court granted plaintiff’s motion for summary

judgment. The court then entered a judgment of foreclosure and sale.

¶5     The property proceeded to judicial sale with the notice of sale providing as follows:

               “PUBLIC NOTICE IS HEREBY GIVEN that pursuant to a Judgment of

       Foreclosure and Sale entered in the above cause on December 14, 2017, an agent *** will

       *** sell at public auction to the highest bidder, as set forth below, the following

       described real estate:

               LOT 2 IN BLOCK 2 IN KROEBER AND FULLEM’S FIRST ADDITION TO

       SOUTH SHORE GARDENS, BEING A SUBDIVISION OF THE SOUTHEAST 1/4 OF

       THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 1, TOWNSHIP 37



                                               -2-
1-19-1013


       NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK

       COUNTY, ILLINOIS.

                Commonly known as 9004 S. OGLESBY AVENUE, CHICAGO, IL 60617

                Property Index No. 25-01-230-022

       The real estate is improved with a single family residence.”

The notice of sale was published in the Chicago Daily Law Bulletin and the Hyde Park Herald.

Both publications included the case name, case number, the common address of the property, the

property tax identification number, and the statement that the property was “improved with a

single family residence.” Only the Chicago Daily Law Bulletin included the legal description of

the property.

¶6     The property was sold for $90,000 to plaintiff on November 15, 2018. Plaintiff moved for

the circuit court to confirm the sale. Defendant filed a response in opposition to confirmation of

the sale, arguing that the notice of sale was insufficient because it did not include an adequate

description of the improvements on the real estate as required by section 15-1507(c)(1)(D) of the

Foreclosure Law (735 ILCS 5/15-1507(c)(1)(D) (West 2018)). Defendant maintained that had

the property been appropriately described, it would have obtained a higher price at the judicial

sale. In response, plaintiff maintained that the description was adequate and, regardless, an

immaterial error in the notice of sale did not preclude the circuit court from confirming the sale.

¶7     The circuit court granted plaintiff’s motion to confirm the sale and entered an in rem

deficiency on the property in the amount of $250,619.23. 1 In granting the confirmation, the

circuit court specifically found that all notices required by section 15-1507(c) of the Foreclosure

Law “have been properly given.” This appeal followed.



       1
        There is no report of proceedings included in the record on appeal.
                                                  -3-
1-19-1013




¶8                                        II. ANALYSIS

¶9     On appeal, defendant contends that the circuit court abused its discretion when it

confirmed the sale where the notice of sale did not comply with section 15-1507(c)(1)(D) of the

Foreclosure Law due to the vague and insufficient description of the improvements to the

property.

¶ 10   We first address our standard of review. The Foreclosure Law, and the case law

interpreting it, is clear that whether the order approving the sale was proper is reviewed for an

abuse of discretion. Household Bank, FSB v. Lewis, 229 Ill. 2d 173, 178 (2008). “The circuit

court abuses its discretion if it committed an error of law or where no reasonable person would

take the view adopted by the court.” US Bank, National Ass’n v. Avdic, 2014 IL App (1st)

121759, ¶ 18. The party opposing the foreclosure sale bears the burden of proving that sufficient

grounds exist to disapprove the sale. Bayview Loan Servicing, LLC v. 2010 Real Estate

Foreclosure, LLC, 2013 IL App (1st) 120711, ¶ 32.

¶ 11   In this appeal, defendant maintains that the circuit court erroneously confirmed the sale of

the property where the notice of sale was insufficient under section 15-1508(b) of the

Foreclosure Law. 735 ILCS 5/15-1508(b) (West 2018). Under this section, the circuit court shall

confirm the sale of the property unless it finds that one of four grounds exist to disapprove the

sale: “(i) a notice required in accordance with subsection (c) of Section 15-1507 was not given,

(ii) the terms of sale were unconscionable, (iii) the sale was conducted fraudulently, or (iv)

justice was otherwise not done.” Id.; Mortgage Electronic Registration Systems, Inc. v. Barnes,

406 Ill. App. 3d 1, 4 (2010). The Foreclosure Law expressly provides that when “shall” is used,

it means that something is mandatory and not permissive. 735 ILCS 5/15-1105(b) (West 2018);



                                                -4-
1-19-1013


Lewis, 229 Ill. 2d at 178 (holding the trial court must approve the judicial sale unless it finds that

any of the four specified exceptions in section 15-1508(b) of the Foreclosure Law are present).

Section 15-1508(d) of the Foreclosure Law, in relevant part, further states that

       “[e]xcept as provided in subsection (c) of Section of 15-1508, no sale under this Article

       shall be held invalid or be set aside because of any defect in notice thereof or in the

       publication of the same *** except upon good cause shown in a hearing pursuant to

       subsection (b) of Section 15-1508.” 735 ILCS 5/15-1508(d) (West 2018).

¶ 12   Defendant maintains that under section 15-1508(b)(i), notice must be provided in

accordance with section 15-1507(c), which requires “public notice of the sale.” 735 ILCS 5/15-

1507(c); 15-1508(b)(i) (West 2018). According to defendant, the description that the property

was “improved with a single family residence” does not comply with the statute, as it is vague

and “not descriptive.” Defendant argues that plaintiff should have described the property with the

“actual description of the type and size of the home,” as such a description would have enticed

more prospective buyers to bid on the property. Defendant observes that this information was

known to plaintiff as it conducted inspections of the property during the foreclosure process and,

thus, could easily have been included.

¶ 13   In response, plaintiff maintains that the circuit court did not abuse its discretion where the

notice of sale satisfied section 15-1507(c) of the Foreclosure Law and, even if the description

was inadequate, the error was not material so as to invalidate the legal effect of the notice.

¶ 14   Whether plaintiff’s description of the improvements on the real estate satisfies the

language of section 15-1507(c)(1)(D) of the Foreclosure Law is a question of statutory

construction that we review de novo. 1010 Lake Shore Ass’n v. Deutsche Bank National Trust

Co., 2015 IL 118372, ¶ 21. The fundamental objective of statutory construction is to ascertain



                                                 -5-
1-19-1013


and give effect to the intent of the legislature. Id. The most reliable indicator of legislative intent

is the statutory language, given its plain and ordinary meaning. Id. A reasonable construction

must be given to each word, clause, and sentence of a statute, and no term should be rendered

superfluous. Id. In determining the plain meaning of the statute, the court must consider the

statute in its entirety, the subject it addresses, and the legislature’s apparent intent in enacting it.

Hayashi v. Illinois Department of Financial &Professional Regulation, 2014 IL 116023, ¶ 16.

¶ 15    We begin by examining the language of the statute at issue. Section 15-1507(c)(1)

provides that “[t]he notice of sale shall include at least the following information, but an

immaterial error in the information shall not invalidate the legal effect of the notice.” 735 ILCS

5/15-1507(c)(1) (West 2018). It further sets forth comprehensive directions as to what is to be

included in the notice of sale:

                “(A) the name, address and telephone number of the person to contact for

        information regarding the real estate;

                (B) the common address and other common description (other than legal

        description), if any, of the real estate;

                (C) a legal description of the real estate sufficient to identify it with reasonable

        certainty;

                (D) a description of the improvements on the real estate;

                (E) the times specified in the judgment, if any, when the real estate may be

        inspected prior to sale;

                (F) the time and place of the sale;

                (G) the terms of the sale;

                (H) the case title, case number and the court in which the foreclosure was filed;



                                                    -6-
1-19-1013


               (H-1) in the case of a condominium unit to which subsection (g) of Section 9 of

       the Condominium Property Act [(765 ILCS 605/1 et seq. (West 2018))] applies, the

       statement required by subdivision (g)(5) of Section 9 of the Condominium Property Act;

               (H-2) in the case of a unit of a common interest community to which subsection

       (g-1) of Section 18.5 of the Condominium Property Act applies, the statement required

       by subdivision (g-1) of Section 18.5 of the Condominium Property Act; and

               (I) such other information ordered by the Court.” Id.

¶ 16   Regarding the description of the property, section 15-1507(c) contains three

requirements—a notice must contain a common description, a legal description of the property,

and a description of any improvements. Id. Defendant does not dispute the fact that the notice

contained both a legal and common description—indeed, they appear on the face of the notice.

Defendant also acknowledges that the property at issue is a single family residence. What

defendant does contest is that merely stating the real estate is improved with a “single family

residence” does not satisfy section 15-1507(c)(1)(D).

¶ 17   Examining the language of the statute, we initially observe that the information required

by section 15-1507(c)(1) regarding the property is information to which the defendant is already

privy. Therefore, this information does not serve to provide the defendant with information about

the property for sale, but instead informs prospective buyers. Indeed, defendant concedes as

much when he argues that the vague description of the improvements on the real estate caused

prospective buyers to lack interest in the property.

¶ 18   Construing the statute as a whole, we disagree with defendant that plaintiff’s description

did not satisfy section 15-1507(c)(1)(D). See Hayashi, 2014 IL 116023, ¶ 16. This section

requires plaintiff to include a litany of information about the property in the notice of sale, such



                                                -7-
1-19-1013


as the case name and number, common address, legal description, and improvements on the real

estate. 735 ILCS 5/15-1507(c)(1) (West 2018). With this information, a prospective buyer can, at

a minimum, (1) request to review the mortgage foreclosure case file at the clerk’s office, (2) visit

the property for sale, (3) obtain information from the Cook County Assessor pertaining to the

property, and (4) obtain information from the Cook County Recorder of Deeds. In the eventuality

that prospective buyers are unable to obtain all of the information they seek with these facts,

section 15-1507(c)(1) further provides that the notice of sale must include “the name, address

and telephone number of the person to contact for information regarding the real estate.” Id.

Accordingly, prospective buyers may be able to obtain additional information about the

condition of the property from the plaintiff itself. 2 It is clear from the plain language of section

15-1507(c)(1) that the legislature’s intent in creating these requirements for the notice of sale

was to provide enough information to prospective buyers so that they can perform their due

diligence prior to bidding on the property. With this in mind, we conclude that plaintiff’s

description of the improvements of the real estate as being a “single family residence” provided

the prospective buyer with enough information so as to allow them to perform their due diligence

and thus satisfied section 15-1507(c)(1)(D).

¶ 19    To support this conclusion, we note that, in researching this case, we visited the website

of the Cook County Assessor. BankUnited, National Ass’n v. Giusti, 2020 IL App (2d) 190522,

¶ 36 (“Generally, courts may take judicial notice of facts that are commonly known or readily

verifiable from sources of indisputable accuracy.”). After typing the common property address in

the search engine, we were able to view information regarding the property at issue. The Cook



        2
         We note that the person named in the notice of sale to be contacted for information about the
property “may, but shall not be required, to provide additional information other than that set forth in the
notice of sale.” 735 ILCS 5/15-1507(c)(7) (West 2018).
                                                    -8-
1-19-1013


County Assessor’s webpage included the following information about the property: (1) a

photograph picturing the front of the residence, (2) the square footage of land (3750), (3) the

square footage of the building (1108), (4) the age of the residence (63), (5) number of bathrooms

(1), and (6) exterior construction (masonry). The assessor’s webpage further indicated that the

property has a two-car detached garage and a full but unfinished basement. The property does

not have central air conditioning, fireplaces, or an attic. The information provided on the publicly

available assessor’s website is significantly more detailed than the information defendant

suggests should have been included in the notice of sale. The fact this level of detail is readily

available and easily searchable supports our conclusion that the information included in the

notice of sale here was sufficient.

¶ 20   In rendering this determination, we further acknowledge the importance of the procedural

posture of this case. Defendant raised this issue during the confirmation hearing under section

15-1508(b)(i) of the Foreclosure Law. Under this section, the circuit court “shall” confirm the

sale of the property unless “a notice in accordance with subsection (c) of Section 15-1507 was

not given.” 735 ILCS 5/15-1508(b)(i) (West 2018). Section 15-1508 further provides, with an

exception not at issue here, that “no sale under this Article shall be held invalid or be set aside

because of any defect in the notice thereof or in the publication of the same *** except upon

good cause shown.” (Emphasis added.) Id. § 15-1508(d).

¶ 21   Even assuming a defect occurred in the content of the notice of sale, defendant fails to

demonstrate good cause under section 15-1508(d) so as to have the sale held invalid or set aside.

See id. Although defendant maintains the description of the improvements on the real estate was

not sufficient under section 15-1507(c)(1)(D), this section also provides that “an immaterial error

in the information shall not invalidate the legal effect of the notice.” Id. § 15-1507(c)(1). Reading



                                                 -9-
1-19-1013


sections 15-1508(d) and 15-1507(c)(1) together, it is apparent that the legislature intended that an

“immaterial error in the information” included in the notice of sale would not be sufficient to

demonstrate good cause under section 15-1508(d). Even an accurate but arguably incomplete

description of the improvements on the real estate, as is the case here, would not rise to the level

of a material error and, thus, would not constitute good cause as contemplated by section 15-

1508(d). See World Savings & Loan Ass’n v. Amerus Bank, 317 Ill. App. 3d 772, 779-80 (2000)

(finding the failure of the notice of sale to include specific terms of the bidding process did not

rise to the level of a material error so as to constitute good cause under section 15-1508(d) of the

Foreclosure Law).

¶ 22   We find Cragin Federal Bank For Savings v. American National Bank & Trust Co. of

Chicago, 262 Ill. App. 3d 115 (1994), supports this conclusion. There, the reviewing court found

that, in order to establish “good cause” to overturn a sale under section 15-1508(d) of the

Foreclosure Law, a mortgagor needed to provide evidence that the property sold for substantially

less than its actual value as a result of the mortgagee’s failure to provide adequate notice. Id. at

121. In Cragin, the mortgagors moved to vacate the trial court’s confirmation of a foreclosure

sale because the proper number of public notices was not provided. Id. at 117. The mortgagee

had successfully bid $950,000 for the subject property, and a deficiency judgment of

$337,738.90 was entered against the mortgagors. Id. In response to the motion to vacate, the

mortgagee submitted an appraisal that valued the property at $950,000. Id. The circuit court

denied the motion to vacate. Id. at 118. On appeal, the mortgagors argued that, due to the

mortgagee’s failure to provide all requisite public notices, “the [mortgagee] purchased the

property for less than its value, thereby leaving [the mortgagors] liable for a substantial

deficiency.” Id. at 121.



                                                - 10 -
1-19-1013


¶ 23   The reviewing court agreed with the circuit court that the mortgagors had not established

“good cause” to overturn the sale under section 15-1508(d) of the Foreclosure Law (735 ILCS

5/15-1508(d) (West 1992)). Cragin, 262 Ill. App. 3d at 121. The Cragin court noted that the

mortgagors made no claim that they themselves were not notified of the sale pursuant to section

15-1507(c)(3) of the Foreclosure Law (735 ILCS 5/15-1507(c)(3) (West 1992)). Cragin, 262 Ill.

App. 3d at 121 at 120. As for the flaws in the public notices, the court stated that they alone were

not enough to constitute “good cause” for invalidating the sale. Id. at 121. The court further

recognized that “the sale of the property for substantially less than its actual value could

constitute ‘good cause’ for setting aside the sale when coupled with the lack of complete

compliance with the notice provisions.” Id. The Cragin court explained: “That the public sale did

not attract a party willing to purchase the property for substantially its value would suggest that

the notice was inadequate.” Id. The court found that, despite the “substantial” deficiency

judgment, the mortgagors failed to demonstrate that the property was sold for substantially less

than its actual value. Thus, they did not establish that the sale was vitiated by the failure to

provide the proper public notice. Id.

¶ 24   Here, as in Cragin, defendant fails to demonstrate good cause to invalidate the sale. First,

as previously discussed, even if we were to construe plaintiff’s description of the improvements

to the property as being an error, it did not rise to the level of a material error. See 735 ILCS

5/15-1507(c)(1) (West 2018). Using the information provided in the notice, prospective buyers

would have been able to perform their due diligence in researching the property prior to bidding

at a judicial sale. Second, defendant never demonstrated through any admissible evidence that

the sale price of $90,000 was grossly inadequate. Whereas in Cragin, at least one appraisal was

entered into evidence for the circuit court to review, no such appraisal of the property was



                                                - 11 -
1-19-1013


proffered by defendant here. See Cragin, 262 Ill. App. 3d at 117. Instead, defendant merely

speculates that the insufficient description of the property contributed to the low sale price “of

less than 26% of the judgment amount” as it did not adequately inform prospective buyers who

sought the type of home at issue. We note that the report of sale indicated that the amount due

under the judgment was $306,522.03. The report of sale also included interest ($24,779.95),

publication costs ($1150), postjudgment advances ($7817.25), and a selling officer commission

($350), for a total amount due of $340,619.23. Plaintiff bid $90,000 at the judicial sale, leaving a

deficiency of $250,619.23. However, the judgment amount is not equivalent or representative of

the value of the property. See Illini Federal Savings & Loan Ass’n v. Doering, 162 Ill. App. 3d

768, 771 (1987) (“There is no requirement that the sale price be equal to the value of the

property, and there is no provision for determining the value of the property in setting the

amount of the deficiency.”). Indeed, the initial mortgage foreclosure complaint in this case was

filed in 2010. Over the eight years it took for the property to be up for judicial sale, the amount

due and owing necessarily increased. In fact, the complaint alerted defendant that approximately

$32 (representing interest alone) would accrue each day during the litigation. Third, unlike in

Cragin, the deficiency in this case was not against the mortgagor personally but was an in rem

deficiency against the property. See Cragin, 262 Ill. App. 3d at 117; Metrobank v. Cannatello,

2012 IL App (1st) 110529, ¶¶ 19-20 (discussing in rem and personal deficiencies under the

Foreclosure Law). Under these facts, defendant has failed to meet his burden to demonstrate

good cause as to why the judicial sale should be held invalid. See Sewickley, LLC v. Chicago

Title Land Trust Co., 2012 IL App (1st) 112977, ¶ 35.

¶ 25   Lastly, we observe that it is well recognized that there are many factors that negatively

affect the amount prospective buyers are willing to bid on properties that are judicially sold as a



                                                - 12 -
1-19-1013


result of a judgment of foreclosure. Id. ¶ 34. These include, but are not limited to,

       “the overall ascertainable condition of the property, the inability to perform an inspection

       of the interior condition of the property, any possible tax liens and other liens against the

       property and the lack of any provision of title insurance. Consequently, it is usually the

       norm that ‘ “property does not bring its full value at forced sales, and that price depends

       on many circumstances from which the debtor must expect to suffer a loss.’ ’ ” Id.

       (quoting Doering, 162 Ill. App. 3d at 772, quoting Horney v. Hayes, 11 Ill. 2d 178, 184-

       85 (1957)).

Such was the case here.

¶ 26   In sum, defendant has failed to demonstrate that the property sold for significantly less

than its value and, therefore, has not demonstrated “good cause” to invalidate the sale. The

phrase “good cause shown” requires more than what defendant has offered here. Even in a case

where the foreclosure defendants argued defects coupled with an allegedly low sale price and

produced a property appraisal to contradict the plaintiff’s opinion about the property’s fair

market value, this was insufficient to constitute good cause to vacate the foreclosure and the

court rejected their claim as speculative. See Cragin, 262 Ill. App. 3d at 119-22.

Speculation that the property is worth more than the highest bid at the judicial sale is not proof.

Accordingly, we conclude that the circuit court did not abuse its discretion when it entered the

order approving the sale.

¶ 27                                    III. CONCLUSION

¶ 28   For the reasons stated above, the judgment of the circuit court of Cook County is

affirmed.

¶ 29   Affirmed.



                                               - 13 -
1-19-1013



                                  No. 1-19-1013


Cite as:                 U.S. Bank National Ass’n v. Sharif, 2020 IL App (1st) 191013


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 10-CH-1743;
                         the Hon. Gerald V. Cleary, Judge, presiding.


Attorneys                Amir Mohabbat, of Chicagoland & Suburban Law Firm, P.C., of
for                      Oak Park, for appellant.
Appellant:


Attorneys                Jena Valdetero, Robert Brunner, Kristin Howard Corradini, and
for                      Katharine F. Lessaris, of Bryan Cave Leighton Paisner LLP, of
Appellee:                Chicago, for appellee.




                                       - 14 -